DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed sensor assembly in combination as claimed including a tubular body comprising:
A first section including a first electric screen comprising a second layer of electrically conductive material disposed on the outer surface of the support member, the first electric screen configured to shield the electric field sensor from outside electrical interference, and
A second section disposed adjacent the first section along the longitudinal axis, the second section including a second electric screen.
With regard to claim 12, the prior art does not teach, suggest or render obvious the claimed sensor assembly in combination as claimed including a tubular body comprising:
A first electric screen comprising a second layer of electrically conductive material disposed on the outer surface of the support member, the first electric screen configured to shield the electric field sensor from outside electrical interference; and
A plurality of cantilevered tabs extending parallel to the longitudinal axis, wherein adjacent tabs of the plurality of cantilevered tabs are circumferentially spaced in order to form axial through openings therebetween.
With regard to claim 18, the prior art does not teach, suggest or render obvious the claimed sensor assembly in combination as claimed including a tubular body comprising:
A second section including a second electric screen comprising a third layer of electrically conductive material, and
A third section including a third electric screen comprising a fourth layer of electrically conductive material; wherein the first section is disposed between the second section and the third section along the longitudinal axis, and wherein the first layer, the second layer, the third layer, and the fourth layer are electrically isolated from one another.
With regard to claims 2-11, 13-17, 19 and 20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Bauer et al. (WO 2018069949 A2) relates generally to a constructive system regarding a capacitive sensor of electric voltage.  The constructive system has a dielectric insulating material, in which mass is able to encompass an electric field sensor, a tubular body shielding and a source electrode.  The electric field sensor comprises a first inner sheet and a second outer sheet that are overlapped and joined together.  The first inner sheet is made by an electrically conductive material while the second outer sheet is made by an electrically insulating material and constrained with respect to the inner face of the tubular shielding.  However, Bauer et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.
Prance (US 2015/0279642 A1) concerns apparatus for sensing and measuring ionic current generated by charged particles.  A charged particle sensor for detecting and measuring ionic current generated by charged particles resulting from ionisation processes comprises a housing, a detection electrode enclosed within the housing for collecting the charged particles, and an electrometer having an input connected to the detection electrode for receiving a DC 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858